    Case 3:19-cv-00710 Document 17 Filed 11/26/19 Page 1 of 3 PageID #: 157



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

 JONATHAN R., et al.,                               )
                                                    )
 Plaintiffs,                                        )
                                                    )
                      v.                            )
                                                    )     Case No. 3:19-cv-00710
 JIM JUSTICE, in his official capacity as           )
 Governor of West Virginia, et al.,                 )
                                                    )
 Defendants.                                        )
                                                    )


                   MOTION TO DISMISS PLAINTIFFS’ COMPLAINT

        Defendants by and through their undersigned counsel, hereby move this Honorable Court

to dismiss Plaintiffs’ Complaint under Federal Rule of Civil Procedure 12(b) for lack of

jurisdiction or, alternatively, for failure to state a claim upon which relief can be granted. The

bases for this Motion are set forth in the Defendants’ accompanying Memorandum of Law, which

is incorporated by reference.

                                                        Respectfully submitted,


November 26, 2019


                                            /s/ Philip J. Peisch
                                            Philip J. Peisch, DC Bar # 1005423 (pro hac vice)
                                            Caroline M. Brown, DC Bar # 438342 (pro hac vice)
                                            Rebecca E. Smith, DC Bar # 166610 (pro hac vice)
                                            Brown & Peisch PLLC
                                            1233 20th Street NW
                                            Washington, DC 20036
                                            Telephone: 202-499-4258
                                            E-mail: ppeisch@brownandpeisch.com

                                            /s/ Steven R. Compton
                                            Steven R. Compton, WV St. Bar # 6562

                                                1
Case 3:19-cv-00710 Document 17 Filed 11/26/19 Page 2 of 3 PageID #: 158



                               West Virginia Attorney General’s Office
                               812 Quarrier Street
                               Charleston, WV 25301
                               Telephone: 304-558-2131
                               Fax: 304-558-0430
                               Email: Steven.R.Compton@wvago.gov

                               /s/ Doug P. Buffington, II
                               Doug P. Buffington, II, WV St. Bar # 8157
                               West Virginia Attorney General’s Office
                               State Capitol Complex, Bldg. 1
                               Charleston, WV 25305
                               Telephone: 304-558-2021
                               Fax: 304-558-0140
                               Email: Doug.P.Buffington@wvago.gov

                               Attorneys for Defendants Jim Justice, et al.




                                    2
    Case 3:19-cv-00710 Document 17 Filed 11/26/19 Page 3 of 3 PageID #: 159



                                CERTIFICATE OF SERVICE

       I, Philip J. Peisch, hereby certify that I caused a true and correct copy of Defendants’

Motion to Dismiss to be delivered to counsel for Plaintiffs via ECF notification.




November 26, 2019

                                      /s/ Philip J. Peisch
                                      Philip J. Peisch, DC Bar # 1005423 (pro hac vice)
                                      Caroline M. Brown, DC Bar # 438342 (pro hac vice)
                                      Rebecca E. Smith, DC Bar # 166610 (pro hac vice)
                                      Attorneys for Defendants Jim Justice, et al.
                                      Brown & Peisch PLLC
                                      1233 20th Street NW
                                      Washington, DC 20036
                                      Telephone: 202-499-4258
                                      E-mail: ppeisch@brownandpeisch.com

                                      /s/ Steven R. Compton
                                      Steven R. Compton, WV St. Bar # 6562
                                      Attorney for Defendants Jim Justice, et al.
                                      West Virginia Attorney General’s Office
                                      812 Quarrier Street
                                      Charleston, WV 25301
                                      Telephone: 304-558-2131
                                      Fax: 304-558-0430
                                      Email: Steven.R.Compton@wvago.gov

                                      /s/ Doug P. Buffington, II
                                      Doug P. Buffington, II, WV St. Bar # 8157
                                      Attorney for Defendants Jim Justice, et al.
                                      West Virginia Attorney General’s Office
                                      State Capitol Complex, Bldg. 1
                                      Charleston, WV 25305
                                      Telephone: 304-558-2021
                                      Fax: 304-558-0140
                                      Email: Doug.P.Buffington@wvago.gov
